Case: 15-14050     Date Filed: 08/30/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-14050
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:14-cv-01116-TCB



DAVID W. RICE,
                                                            Plaintiff-Appellant,

                                   versus

SIXTEEN UNKNOWN FEDERAL AGENTS,

                                                                     Defendant,

OFFICER HART,
OFFICER PERRY,

                                                        Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (August 30, 2016)
                 Case: 15-14050       Date Filed: 08/30/2016        Page: 2 of 6


Before WILSON, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



       David Rice, a pro se federal prisoner, appeals the district court’s dismissal of

his complaint against Department of Homeland Security Agent Westall, and Henry

County Police Officers Hart, Perry, Maddox and Darnell: a dismissal for failure to

state a claim under Fed. R. Civ. P. 12(b)(6). * Rice brought his complaint against

Defendant Officers -- alleged members of a United States Department of

Homeland Security Task Force -- pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 91 S. Ct. 1999 (1971). Briefly stated, this

appeal arises mainly out of events surrounding the execution of a search warrant on

Rice’s home. No reversible error has been shown; we affirm.

       Rice’s complaint names as defendants “Sixteen Unknown Federal Agents”

and alleges no facts against a single named officer. The district court, however

(based on exhibits attached to Rice’s complaint and on Rice’s supplemental
*
 On appeal, Rice raises no challenge to the district court’s dismissal of Henry County Police
Officers Godfrey, Green, Militello, Ramsey, and Spradlin for failure to state a claim. Rice also
raises no challenge to the dismissal of his claims against Officers Hart and Perry for excessive
force, false arrest/imprisonment, and assault and battery, based on Rice’s failure to comply with
court orders. These claims are abandoned. See Hamilton v. Southland Christian Sch., Inc., 680
F.3d 1316, 1318 (11th Cir. 2012). Rice has also failed to challenge the district court’s denial of
his motion to amend his complaint, in which Rice sought (among other things) to add as a
defendant Assistant United States Attorney Steinberg, and to add a claim against Agent Westall
for fraud on the court. Rice has thus abandoned these claims, and he has abandoned arguments
based on factual allegations included in his proposed amended complaint. See id.
                                                 2
               Case: 15-14050      Date Filed: 08/30/2016    Page: 3 of 6


pleadings), construed liberally Rice’s complaint as purporting to assert, in pertinent

part, (1) claims against Officers Perry, Hart, Darnell and Maddox for conspiracy to

deprive Rice of his constitutional rights; and (2) claims against Agent Westall for

excessive force, false arrest/imprisonment, and for unlawful search and seizure.

      We review de novo a district court’s dismissal for failure to state a claim

pursuant to Rule 12(b)(6), “accept[ing] the facts of the complaint as true and

view[ing] them in the light most favorable to the nonmoving party.” Magluta v.

Samples, 375 F.3d 1269, 1273 (11th Cir. 2004). Although we construe liberally

pro se pleadings, pro se litigants must still conform to procedural rules. Albra v.

Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      To survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quotation omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. A complaint containing only “naked assertions devoid of

further factual enhancement” or “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. (quotations

and alterations omitted).




                                            3
               Case: 15-14050    Date Filed: 08/30/2016     Page: 4 of 6


      In Bivens, the Supreme Court recognized an implied cause of action for

damages against federal officials based on the violation of a federal constitutional

right. Id. at 1947.

      First, Rice has failed to state a plausible claim for relief against Officers

Perry, Hart, Darnell and Maddox for conspiracy to deprive Rice of his

constitutional rights. To establish a prima facie case of conspiracy, Rice must

show, among other things, that Defendant Officers “reached an understanding to

violate [his] rights.” See Rowe v. City of Ft. Lauderdale, 279 F.3d 1271, 1283

(11th Cir. 2002). Because Rice fails to allege facts demonstrating plausibly the

existence of an agreement or understanding between Defendant Officers, he has

failed to state a prima facie case of conspiracy. See id.; Iqbal, 129 S. Ct. at 1949.

      Rice has also failed to state claims for relief against Agent Westall for use of

excessive force or for false imprisonment/arrest: claims based on Agent Westall’s

alleged failure to supervise properly members of the Task Force. We apply an

“extremely rigorous” standard in determining when a supervisor may be held liable

under Bivens for unconstitutional acts of a subordinate. Gonzalez v. Reno, 325
F.3d 1228, 1234 (11th Cir. 2003). First, supervisory officials may not be held

liable for acts of their subordinates based merely on a theory of respondeat superior

or vicarious liability. Id.




                                           4
               Case: 15-14050     Date Filed: 08/30/2016    Page: 5 of 6


      Supervisors may, however, be held liable “either when the supervisor

personally participates in the alleged constitutional violation or when there is a

causal connection between actions of the supervising official and the alleged

constitutional violation.” Id. To demonstrate a causal connection, a plaintiff must

show either that (1) the supervisor was put on notice, by a history of widespread

abuse, of the need to correct the alleged deprivation, but failed to do so; (2) the

supervisor’s policy or custom resulted in deliberate indifference; (3) the supervisor

directed subordinates to act unlawfully; or (4) the supervisor knew that

subordinates would act unlawfully and failed to intervene. Id.

      Rice alleges no facts showing that Agent Westall participated personally in

the alleged use of force or in Rice’s resulting arrest and imprisonment. Rice also

alleges no facts establishing plausibly a causal connection between Agent

Westall’s conduct and the alleged unconstitutional acts of Agent Westall’s

subordinates. See id. The district court committed no error in dismissing Rice’s

claims against Agent Westall for excessive use of force and for false

imprisonment/arrest.

      Rice next challenges the district court’s dismissal, as time-barred, of his

unlawful search and seizure claim against Agent Westall. Bivens claims are

governed by Georgia’s two-year statute of limitations for personal injury actions.

Kelly v. Serna, 87 F.3d 1235, 1238 (11th Cir. 1996). And a Bivens cause of action


                                           5
              Case: 15-14050     Date Filed: 08/30/2016    Page: 6 of 6


accrues -- and the statute of limitations begins to run -- when a plaintiff knows or

has reason to know (1) of his injury and (2) who has inflicted it. See Chappell v.

Rich, 340 F.3d 1279, 1283 (11th Cir. 2003) (in the context of 42 U.S.C. § 1983);

Kelly, 87 F.3d at 1238 (“courts general apply § 1983 law to Bivens cases”).

      Rice’s unlawful search and seizure claim against Agent Westall arises from

Agent Westall’s June 2012 search of Rice’s workplace and seizure of Rice’s work

computer. On appeal, Rice says that he in fact knew that Agent Westall had seized

his work computer, and Rice fails to challenge the district court’s finding that Rice

learned about the seizure “on or soon after it occurred” in June 2012. Yet Rice

first asserted a claim against Agent Westall in October 2014: more than two years

after Rice’s claim accrued and the statute of limitations began to run. Neither

Rice’s ignorance of the law nor his pro se status constitute “extraordinary

circumstances” sufficient to toll the running of the statute of limitations. See

Jackson v. Astrue, 506 F.3d 1349, 1356 (11th Cir. 2007); Wakefield v. R.R. Ret.

Bd., 131 F.3d 967, 969-70 (11th Cir. 1997). The district court thus dismissed

properly Rice’s claim as barred by the statute of limitations.

      AFFIRMED.




                                          6